Citation Nr: 1548092	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  13-17 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a right kidney disability.  

2.  Entitlement to service connection for a deviated nasal septum.

3.  Entitlement to an initial compensable evaluation for a right ankle sprain.

4.  Entitlement to an initial compensable evaluation for right knee retropatellar pain syndrome.

5.  Entitlement to an initial evaluation in excess of 10 percent for right shoulder rotator cuff tendonitis.

6.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease (DJD) of the thoracolumbar spine.  

7.  Entitlement to an initial evaluation in excess of 30 percent for migraine headaches.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to August 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

In the December 2012 rating decision, the RO, in pertinent part, denied service connection for a right kidney mass and a deviated nasal septum; granted service connection for a right ankle sprain and assigned a noncompensable evaluation effective September 1, 2012; granted service connection for right knee retropatellar pain syndrome and assigned a noncompensable evaluation effective September 1, 2012; granted service connection for right shoulder rotator cuff tendonitis and assigned a 10 percent evaluation effective September 1, 2012; granted service connection for DJD of the thoracolumbar spine and assigned a 10 percent evaluation effective September 1, 2012; and granted service connection for migraine headaches and assigned a 10 percent evaluation effective September 1, 2012.  

During the pendency of the appeal, the RO issued a December 2013 rating decision granting a 30 percent evaluation for migraine headaches effective September 1, 2012.  The Veteran continues to appeal for a higher evaluation for migraine headaches.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating).  


FINDINGS OF FACT

1.  The Veteran has a benign right renal cyst, but no current chronic kidney disability.  

2.  The evidence demonstrates that the Veteran was diagnosed with a deviated nasal septum in service; however, the preponderance of the evidence fails to demonstrate any traumatic injury to the Veteran's nose which resulted in deviation of the nasal septum.  

3.  The Veteran's right ankle sprain manifests subjective evidence of pain, but no significant limitation in range of motion.  

4.  The Veteran's right knee retropatellar pain syndrome manifests subjective symptoms of pain, but no significant limitation in range of motion.  

5.  The Veteran's dominant right shoulder rotator cuff tendonitis manifests subjective symptoms of pain, but no significant limitation in range of motion.  

6.  The Veteran's DJD of the thoracolumbar spine manifests symptoms of flexion at no less than 45 degrees with pain.  

7.  The Veteran's migraine headaches most nearly approximate characteristic prostrating attacks occurring on average once a month over last several months. 





CONCLUSIONS OF LAW

1.  The criteria to establish entitlement to service connection for a right kidney disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  The criteria to establish entitlement to service connection for a deviated nasal septum have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

3.  The criteria for an initial compensable evaluation for a right ankle sprain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2015).  

4.  The criteria for an initial compensable evaluation for right knee retropatellar pain syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2015).  

5.  The criteria for an initial evaluation in excess of 10 percent for right shoulder rotator cuff tendonitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201-5019 (2015).  

6.  The criteria for an initial 20 percent evaluation for DJD of the thoracolumbar spine have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).  

7.  The criteria for an initial evaluation in excess of 30 percent for migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied.  With regard to the Veteran's service connection claims, the Veteran received notice in a May 2012 letter.  With regard to the Veteran's claims for higher initial evaluations, the Veteran received sufficient Veterans Claims Assistance Act of 2000 (VCAA) notice prior to the grant of service connection and assignment of an initial evaluation and effective date, thereby satisfying the VA's duty to notify in this case.  Dingess, supra.

The Board concludes that the duty to assist has been satisfied as all pertinent service records, post-service treatment records, and lay statements are in the claims file.  

However, the Board notes that the Veteran reported receiving treatment at a private Ear, Nose and Throat Provider in 2005 or 2006 for his deviated nasal septum.  The record does not include these treatment records.  Nevertheless, the Board finds that it is not required to obtain these records, because there is no evidence that these records would support the Veteran's claim for service connection for a deviated nasal septum.  The Veteran does not allege, and the available evidence does not show that the Veteran sustained a traumatic deviated nasal septum, which is required for VA compensation.  Furthermore, the Veteran has not asserted these records would reflect that his deviated nasal septum was due to trauma.  Therefore, the Board finds that it would impose an unnecessary burden upon VA to remand to obtain these records as they would not provide any relevant evidence that is not already included in the record.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

In addition, the Veteran underwent VA examinations in August 2012 and December 2013.  

The Board notes that in a June 2013 statement that he underwent additional VA examinations in February 2013 and March 2013.  The Veteran was afforded these VA examinations, however, they were for his service connection claims for pre-diabetes with high blood glucose, high bilirubin counts, radiculopathy of the left upper extremity, and cubital tunnel syndrome of the right upper extremity.  These issues are not on appeal.  As these examinations are not relevant to the issues on appeal, they will not be addressed.  

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.

II. Service Connection

The Veteran is seeking service connection for a right kidney mass that was found upon examination during his active duty service.  He has it monitored annually for any changes.  See January 2013 and June 2013 statements.  The Veteran argues that the right kidney mass has caused renal dysfunction causing persistent and recurring proteinuria.  See May 2015 Appellant's Brief. 

In addition, the Veteran is seeking service connection for a deviated nasal septum that he said was diagnosed by a private off-base provider after he complained of having a persistent sore throat.  Specifically, the Veteran asserts that he does not have any breathing problems associated with his deviated nasal septum.  Rather, the Veteran would like VA to grant him service connection in the event that any symptoms become manifest.  See January 2013 and June 2013 statements.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In order to establish service connection for a claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Further, because the Veteran served in the Southwest Asia Theater during the Persian Gulf War, service connection may also be established for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability resulting from an undiagnosed illness that became manifest either during active service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and cannot be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a)(1) (2015); see also DD Form 214. 

In the case of claims based on an undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are considered competent to report objective signs of illness.  Id.  In this case, the Veteran has a diagnosis for a deviated nasal septum, so presumptive service connection on that basis is not applicable.  

	Right Kidney Disability

The Veteran's service treatment records reflect that the Veteran had a February 2012 MRI on his low back for back pain, which showed an incidental mass on his right kidney.  He underwent a February 2012 ultrasound which revealed an asymptomatic renal cyst in his right kidney measuring 2.3 x 2.2 centimeters (cm).  The remainder of the kidneys and bladder were unremarkable.  At the Veteran's April 2012 report of medical assessment, the Veteran reported that he intended to seek VA disability benefits for a kidney growth; however, he did not report any specific symptoms associated with the kidney growth.  

The Veteran underwent an August 2012 VA pre-discharge examination.  The VA examiner noted that the Veteran had not reported any change in the right kidney mass since it was discovered following a low back MRI in-service.  The Veteran did not have any treatment for the right kidney mass other than yearly monitoring.  Upon an objective evaluation, the VA examiner found that the Veteran did not have evidence of renal dysfunction, a history of recurrent symptomatic urinary tract or kidney infections, or a benign or malignant neoplasm or metastases.  The Veteran had normal laboratory studies and negative urinalysis results.  Based on the objective findings, the VA examiner found that the Veteran did not have a pathology to render a diagnosis.  

In December 2013, the Veteran was afforded another VA examination.  The VA examiner noted that the Veteran's 2012 MRI and subsequent ultrasound of the kidney showed that the Veteran had a benign 2.2 x 2.2 cm renal cyst with the remainder of the kidney unremarkable.  Upon initial evaluation and review of the records, the examiner indicated that the Veteran had evidence of renal dysfunction exhibited by recurring proteinuria.  The examiner also found that the Veteran had a benign neoplasm which did not require treatment, only watchful waiting, and had no residual conditions or complications due to the neoplasm.  Laboratory studies were normal, except for urinalysis, which showed abnormal proteinuria results.  Following the review of the Veteran's diagnostic testing, the VA examiner diagnosed the Veteran with a benign right renal cyst and concluded that the Veteran had only one result of proteinuria at the borderline abnormal level but that his renal cyst was not causing his proteinuria.  

Based on a careful review of the evidence, the preponderance of the evidence weighs against the Veteran's service connection claim for a right kidney disability.  The Veteran has a current diagnosis for a benign right renal cyst.  The Veteran's right renal cyst was found during service upon radiological testing.  No symptoms associated with this renal cyst were reported in-service.  At the Veteran's August 2012 VA examination, there was no evidence of any renal problems.  A December 2013 VA examination found that the Veteran had renal dysfunction as demonstrated by a single abnormal proteinuria laboratory result.  However, the VA examiner also found that the Veteran's right renal cyst was benign and had no residual symptoms or complications.  Indeed, the renal cyst has been consistently identified as benign.  Furthermore, the Veteran has not presented any evidence of renal disease or disability other than his belief that a single abnormal laboratory result is evidence of a problem related to his renal cyst.  The Veteran is not competent to determine whether his abnormal proteinuria laboratory result is either associated with his renal cyst or evidence of a chronic kidney disability, as it too medically complex to be made on lay observation alone.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Notably, the evidence shows that the Veteran's proteinuria was borderline abnormal.  Despite the Veteran's contention that his proteinuria was persistent and recurring, the evidence shows only one occurrence and the Veteran has not indicated that he has sought additional treatment for proteinuria.  Although the VA examiner did not explain what caused the borderline abnormal level of proteinuria, the VA examiner did conclude that the Veteran's benign renal cyst was not causing his proteinuria.  Moreover, the VA examiner did not find that the abnormal laboratory result was indicative of a chronic kidney disability.  Indeed, laboratory results and not disabilities for VA compensation purposes.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996). And there is no evidence of record showing that the Veteran has been diagnosed with, or medically treated for, any chronic kidney disease.  In this regard, the CAVC has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. In the absence of proof of a present disability there can be no valid claim." Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, as the evidence shows that the Veteran does not have a current chronic kidney disability, service connection is not warranted.  

To the extent that the Veteran's benign right renal cyst ever manifests symptoms of a chronic kidney disability, the Veteran may re-file his service connection claim.  

Thus, as the preponderance of the evidence is against finding in favor of service connection for a right kidney mass, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

	Deviated Nasal Septum

The Veteran's service treatment records (STR) reflect normal sinuses clinical evaluation results from 1986 to 1994.  A November 2005 CT report was negative and revealed that the Veteran's visualized paranasal sinuses appear normally aerated.  A December 2005 STR documents that the Veteran complained of having a persistent sore throat for the past 12 months.  He was diagnosed with persistent throat pain and referred to an Ear, Nose and Throat provider.  The record does not include any treatment records related to such a visit.  A February 2006 STR documents that the Veteran complained of having symptoms for one day of nasal discharge, dry cough and a headache.  The Veteran was diagnosed with acute sinusitis.  At an April 2012 report of medical assessment prior to separation, the Veteran reported that he intended to seek VA disability benefits for a deviated septum, but he did not report any injuries or trauma to his nose or head.  The examiner did not recommend the Veteran for further evaluation.  

The Veteran underwent an August 2012 VA pre-discharge examination.  The VA examiner noted that the Veteran was diagnosed with a deviated nasal septum in 2006.  Upon objective evaluation, the VA examiner found that the Veteran did not have a deviated nasal septum due to trauma.  No chronic sinusitis, rhinitis, or larynx or pharynx condition was found.  An x-ray of the Veteran's complete nasal bones was negative.  

Based on a careful review of the evidence, the Board finds that the preponderance of the evidence weighs against finding in favor of service connection for a deviated nasal septum.  The evidence demonstrates that the Veteran was first diagnosed with a deviated nasal septum prior to his discharge from active service in 2006.  The clinical evidence from service, in addition to the lay history provided by the Veteran, does not demonstrate or even suggest that the Veteran's deviated nasal septum was caused by any sort of trauma to his nose.  Indeed, the STRs do not demonstrate any report of any trauma to his nose.  Moreover, in his own lay testimony, the Veteran reported having a persistent sore throat as the only symptom that preceded his deviated nasal septum diagnosis.  

Since the evidence of record does not demonstrate any traumatic event to the nose during service, the Board concludes that the claimed deviated septum is not due to an injury in service, and therefore that claim must be denied.  

Thus, as the preponderance of the evidence is against finding in favor of service connection for a deviated nasal septum, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

III.  Higher Initial Evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

A layperson is competent to report on his or her current symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson  v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  

See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).

	Right Ankle Sprain

The Veteran contends that his right ankle sprain warrants an initial compensable evaluation, because he experiences minor to moderate pain radiating from a large knot in his foot and some limited range of motion.  See January 2013 and June 2013 statements.  

The Veteran's right ankle sprain has been currently evaluated as noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 5271, effective September 1, 2012.  

Diagnostic Code 5271 applies when there is limited motion of the ankle.  A 10 percent evaluation is assigned where the limitation of motion is "moderate."  A 20 percent evaluation is assigned where the limitation of motion is "marked."  A 20 percent disability rating is the highest possible schedular rating under Diagnostic Code 5271.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  

The words "slight," "moderate," and "severe" are not defined in the rating schedule.  Use of terminology by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).

The normal range of motion of the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II (2015).

As there is no evidence of ankylosis, deformity, or astragalectomy, the diagnostic codes pertaining to such impairments are not applicable to the Veteran's right ankle sprain.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273, 5274 (2015).  


In August 2012, the Veteran underwent a VA pre-discharge examination.  The VA examiner noted that the Veteran had right ankle pain, but did not report any flare-ups or use of assistive devices.  Upon objective evaluation, the VA examiner found that the Veteran's right ankle had localized tenderness, but no ankylosis.  Muscle strength testing results were normal.  Joint stability testing results were negative.  No leg length discrepancy was found.  Range of motion testing revealed plantar flexion at 45 degrees without pain and dorsiflexion at 20 degrees without pain.  There was no additional limitation in range of motion following repetitive use testing.  No functional loss was found.  Diagnostic tests revealed no abnormal findings.  The VA examiner diagnosed the Veteran with right ankle sprain, which did not impact his ability to work.  

The Veteran was afforded another VA examination in December 2013.  The VA examiner noted that the Veteran had a history of ankle sprain during service, that he reported mild lateral pain when he walked for a mile, and that he was able to use a low impact elliptical trainer without symptoms.  No flare-ups were reported.  The Veteran did not use any assistive devices.  Upon objective evaluation, the VA examiner found that the Veteran had no localized tenderness or ankylosis.  Muscle strength and joint stability testing results were normal.  Range of motion testing revealed plantar flexion at 35 degrees without pain and dorsiflexion at 20 degrees without pain.  There was no additional limitation in range of motion following repetitive use testing.  The VA examiner found that the Veteran had functional loss exhibited by less movement than normal.  The Veteran did not want to report for x-rays for the current examination.  Based on the findings of the August 2012 VA examiner, the December 2013 VA examiner found that the Veteran's right ankle had no evidence of DJD.  The Veteran's right ankle sprain did not impact his ability to work.  

Based on a careful review of the evidence, the Board finds that the Veteran's right ankle sprain does not warrant an initial compensable evaluation.  The Veteran's right ankle sprain manifests subjective evidence of pain, but no significant limitation in range of motion.  Indeed, at the Veteran's August 2012 VA examination, his right ankle range of motion was normal without any objective evidence of pain.  Although the Veteran had a limited range of plantar flexion motion at 35 degrees during his December 2013 VA examination, there was no objective evidence of painful motion and no additional limitation in range of motion upon repetitive use.  Notably, the Veteran's own lay testimony shows that his right ankle sprain was not moderately debilitating as he reported being able to use a low-impact elliptical trainer without any symptoms and only experiencing mild pain when walking for a mile.  Therefore, the Board finds that an initial compensable evaluation is not warranted for the Veteran's right ankle sprain.  

Entitlement to an extraschedular rating will be considered below.  

	Right Knee Retropatellar Pain Syndrome

The Veteran contends that his right knee retropatellar pain syndrome warrants an initial compensable evaluation, because he experiences minor to moderate pain once a month that forces him to limit his activities.  He said the pain increases when he is on his feet for more than one hour.  See January 2013 and June 2013 statements.  

The Veteran has been currently evaluated as noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 5257, effective September 1, 2012.  Diagnostic Code 5257 rates on the basis of recurrent subluxation or lateral instability. 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).  Slight recurrent subluxation or lateral instability of the knee is rated as 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated as 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated as a maximum 30 percent disabling.  Id. 

Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Diagnostic Codes 5260 and 5261 provide for ratings of 0, 10, 20, or 30 percent where there is limitation of flexion of the leg to 60, 45, 30, or 15 degrees, respectively, and for ratings of 0, 10, 20, 30, 40, or 50 percent for limitation of extension of the leg to 5, 10, 15, 20, 30, or 45 degrees, respectively.  

In August 2012, the Veteran underwent a VA pre-discharge examination.  The VA examiner noted that the Veteran reported having progressively worse right knee pain.  No flare-ups were reported and no assistive devices were used.  Upon objective evaluation, the VA examiner found that the Veteran's right knee had tenderness, but there was no history of recurrent patellar subluxation.  Muscle strength testing and joint stability testing results were normal.  Range of motion testing of the right knee revealed flexion at 140 degrees without pain and extension at zero degrees without pain.  There was no additional limitation in range of motion following repetitive use testing.  No functional loss was found.  There was no degenerative arthritis documented.  The VA examiner diagnosed the Veteran with right knee retropatellar pain syndrome, which did not impact his ability to work.  

The Veteran was afforded another VA examination in December 2013.  The VA examiner noted that the Veteran had mild medial pain in his right knee when he walked.  He no longer ran for exercise, but he was able to walk about one mile and used an elliptical trainer for 30 minutes without bothering his knee.  The Veteran did not use assistive devices.  No flare-ups were reported.  Upon objective evaluation, the VA examiner found that the Veteran's right knee had no tenderness.  Muscle strength testing and joint stability testing results were normal.  There was no evidence of recurrent patellar subluxation.  Range of motion testing of the right knee revealed flexion at 135 degrees without pain and extension at zero degrees without pain.  There was additional limitation in range of motion following repetitive use testing.  The VA examiner found that the Veteran had functional loss exhibited by less movement than normal.  The Veteran did not want to report for x-rays for his current examination.  Based on the objective findings of the August 2012 VA examiner, the December 2013 VA examiner found no objective evidence of DJD for the right knee.  The Veteran continued the Veteran's right knee diagnosis for retropatellar pain syndrome and found no impact his ability to work.  

Based on a careful review of all of the evidence, the Board finds that the Veteran's right knee retropatellar pain syndrome does not warrant an initial compensable evaluation.  The evidence does not demonstrate that the Veteran's right knee symptoms manifest slight symptoms as his right knee flexion was no less than 135 degrees without any objective evidence of painful motion and no additional limitation in range of motion.  Although the Veteran stated that his right knee pain increased upon weightbearing for more than an hour and he stopped running for exercising, the Veteran also said he experienced only mild pain while walking and he was able to use an elliptical trainer for 30 minutes without any symptoms.  He also did not need to use any assistive devices for support or to alleviate pain.  Furthermore, the Veteran's subjective symptoms of pain with use are not consistent with the objective findings upon examination.  Therefore, the Board finds that a 10 percent evaluation for his right knee under Diagnostic 5257, for the minimum rating assigned for slight subluxation or instability, is not warranted as the Veteran's right knee symptoms do not demonstrate a diminished functional capacity commensurate with a compensable evaluation.  

The Board has also considered whether the Veteran is entitled to an initial compensable evaluation under the other applicable diagnostic codes.  However, the Veteran's right knee showed no evidence of degenerative arthritis (5003,) ankylosis (Diagnostic Code 5256), dislocated semilunar cartilage (Diagnostic Code 5258) removal of symptomatic semilunar cartilage (Diagnostic Code 5259), impairment of tibia and fibula (Diagnostic Code 5262), or genu recurvatum (Diagnostic Code 5263).  Furthermore, as the evidence shows that the Veteran's right knee range of motion was essentially normal, there is no compensable evaluation available for limitation of flexion or extension motion.  See  Diagnostic Codes 5260, 5261.  Thus, an initial compensable evaluation under other diagnostic codes is also not warranted for the Veteran's right knee retropatellar pain syndrome.  

Entitlement to an extraschedular rating will be considered below.  

	Right Shoulder Rotator Cuff Tendonitis

The Veteran contends that he is entitled to a 20 percent initial evaluation for his right shoulder rotator cuff tendonitis.  He said he experiences minor to moderate pain, including pain when he raises or stretches his right arm above his head, and limited range of motion.  See January 2013 and June 2013 statements.  


The Veteran's right shoulder rotator cuff tendonitis has been currently evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5201-5019, effective September 1, 2012.  

Handedness for the purpose of a dominant extremity rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes. 38 C.F.R. § 4.69 (2015).  In this case, the evidence (e.g., August 2012 VA examination) shows that the Veteran is right-handed.  Consequently, for rating purposes, the right shoulder is the major upper extremity.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2015).

Under Diagnostic Code 5019, bursitis is to be rated as degenerative arthritis based on limitation of motion of the affected part.  

Limitation of motion of the arm is rated under Diagnostic 5201.  Pertinent to the major upper extremity, a 20 percent rating is assigned for limitation of motion of the arm to shoulder level.  A 30 percent rating is assigned for limitation of motion of the arm midway between side and shoulder level.  A 40 percent rating is assigned for limitation of the arm to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.





Normal range of motion of the shoulder is from 0 to 180 degrees of flexion, from 0 to 180 degrees of abduction, and from 0 to 90 degrees of internal and external rotation.  38 C.F.R. § 4.71a, Plate I (2015).

As there is no evidence of ankylosis of the shoulder or impairment of the humerus, clavicle or scapula, the diagnostic codes pertaining to such impairments are not applicable for the right shoulder.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203 (2015).

In August 2012, the Veteran underwent a VA pre-discharge examination.  The VA examiner noted that the Veteran reported having right shoulder soreness and weakness.  No flare-ups were reported.  Upon objective evaluation, the VA examiner found that the Veteran's right shoulder had no localized tenderness, guarding, ankylosis, mechanical symptoms or recurrent dislocation.  Muscle strength testing results were normal.  Rotator cuff conditions test results were negative.  There was no impairment of the clavicle or scapula.  Range of motion testing of the right shoulder revealed flexion at 180 degrees with pain at 135 degrees, abduction at 180 degrees with pain at 135 degrees, and internal and external rotation at 90 degrees without pain.  There was no additional limitation in range of motion following repetitive use testing.  The VA examiner found that the Veteran had functional loss exhibited by less movement than normal and pain on movement.  The Veteran twice had surgery to repair a superior labral tear from anterior to posterior (SLAP) with residuals of tenderness and weakness.  No degenerative arthritis was documented.  The Veteran was diagnosed with right shoulder rotator cuff tendonitis, which did not impact his ability to work.   

The Veteran was afforded another VA examination in December 2013.  The VA examiner noted that the Veteran reported having trouble reaching overhead.  No flare-ups were reported.  Upon objective evaluation, the VA examiner found that the Veteran's right shoulder had no localized tenderness, guarding, ankylosis, history of mechanical symptoms, or history of recurrent subluxation.  His muscle strength testing results were normal, but he had a positive empty-can test.  Range of motion testing of the right shoulder revealed flexion at 180 degrees without pain, abduction at 180 degrees with pain at 150 degrees, and internal and external rotation at 80 degrees without pain.  There was no additional limitation in range of motion following repetitive use testing.  The VA examiner found that the Veteran had functional loss exhibited by pain on movement.  The VA examiner found that the Veteran had DJD of the acromioclavicular (AC) joint, but no tenderness to palpation.  The VA examiner noted that the Veteran had residuals of his two SLAP surgeries exhibited by tendinopathy.  The VA examiner diagnosed the Veteran with right shoulder labral tear status post surgery times two with residual tendinopathy and AC DJD, which did not impact his ability to work.  

Based on a careful review of all of the evidence, the Board finds that the Veteran's right shoulder does not warrant a higher 20 percent evaluation.  The evidence does not demonstrate that the Veteran's right shoulder is limited to his shoulder level.  Indeed, the Veteran's right shoulder with pain had a flexion and abduction of no less than 135 degrees (August 2012 VA examination).  Notably, at his most recent December 2013 VA examination, the Veteran's right shoulder showed improvement (flexion at 180 degrees without pain and abduction at 150 degrees with pain).  Although the Veteran reported experiencing pain with overhead use, that manifestation of his right shoulder disability is already being compensated by his 10 percent evaluation.  The evidence does not show that the Veteran had any other functional limitations that would warrant a higher evaluation.  Thus, the Board finds that the Veteran's right shoulder rotator cuff tendonitis is no more than 10 percent disabling.  

Entitlement to an extraschedular rating will be considered below.  

	DJD of the Thoracolumbar Spine 

The Veteran contends that he is entitled to a higher 20 percent evaluation for his DJD of the thoracolumbar spine.  He said he had difficulty bending and moderate to high pain where, once every other month, he was unable to do any physical activities, including walking.  See January 2013 and June 2013 statements and May 2015 Appellant's Brief.  

The Veteran's thoracolumbar spine has been currently evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5242.  

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: 

A 10 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal contour; or, vertebral body contour fracture with loss of 50 percent or more of the height.  

A 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation is appropriate for forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A higher 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.

Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  See General Rating Formula for Diseases and Injuries of the Spine, Note 1. 


For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  See General Rating Formula for Diseases and Injuries of the Spine, Note 2.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See General Rating Formula for Diseases and Injuries of the Spine, Note 5.

In August 2012, the Veteran underwent a VA pre-discharge examination.  The VA examiner noted that the Veteran reported having progressively worse back pain.  The Veteran treated his symptoms with physical therapy and a TENS unit, but no assistive device.  The Veteran had flare-ups described as limited mobility when he engaged in too much activity.  Upon objective evaluation, the VA examiner found that the Veteran's thoracolumbar spine had normal posture and gait.  There was no localized tenderness, guarding, muscle spasm, or muscle atrophy.  Muscle strength, reflexes, and sensory examination results were normal.  Straight leg raise test results were negative bilaterally.  The VA examiner found no radiculopathy.  No intervertebral disc syndrome (IVDS) was found.  Range of motion testing revealed flexion at 90 degrees with pain at 45 degrees, extension at 30 degrees without pain, right and lateral flexion at 30 degrees without pain, and right and left lateral rotation at 30 degrees without pain.  There was no additional limitation in range of motion following repetitive use testing.  The Veteran had functional loss exhibited by less movement than normal and pain on movement.  Diagnostic testing documented arthritis and found no vertebral fracture.  The VA examiner diagnosed the Veteran with DJD of the thoracolumbar spine, which did not impact his ability to work.  

The Veteran was afforded another VA examination in December 2013.  The VA examiner noted that the Veteran reported having worsening back pain and difficulty with activities where he had to bend over.  The Veteran was able to work on an elliptical trainer for 30 minutes every other day without any back problems.  No flare-ups were reported.  He did not use any assistive devices.  Upon objective evaluation, the VA examiner found that the Veteran's thoracolumbar spine had no localized tenderness, guarding, muscle spasms, or muscle atrophy.  His muscle strength, reflexes, and sensory examination results were normal.  No ankylosis was found.  Straight leg raise test was negative bilaterally.  There was no radiculopathy or IVDS.  The VA examiner noted that the Veteran had no days of incapacitation due to his back condition for the past 12 months.  Range of motion testing revealed flexion at 85 degrees with pain at 60 degrees, extension at 30 degrees without pain, right lateral flexion at 30 degrees without pain, left lateral flexion at 25 degrees without pain, right lateral rotation at 30 degrees without pain, and left lateral rotation at 25 degrees without pain.  There was no additional limitation in range of motion following repetitive use testing.  The Veteran had functional loss exhibited by less movement than normal and pain on movement.  A January 2012 MRI of the lumbar spine showed multilevel degenerative disc and joint disease.  The VA examiner found that the Veteran's thoracolumbar spine condition did not impact his ability to work.   

Based on a careful review of all of the evidence and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's DJD of the thoracolumbar spine warrants a higher 20 percent evaluation.  At his August 2012 VA examination, the Veteran's thoracolumbar spine manifests symptoms of objective evidence of painful motion with flexion at 45 degrees.  At his most recent December 2013 VA examination, the Veteran's thoracolumbar spine manifests symptoms of objective evidence of painful motion with flexion at 60 degrees.  Accordingly, upon resolution of all reasonable doubt in favor of the Veteran, the Board concludes that these findings, particularly the pain causing effective limitation of motion to between 45 and 60 degrees of flexion, roughly equates to the next higher rating of 20 percent.  In so finding, the Board has applied the Deluca factors, including for pain with use.  See also 38 C.F.R. §§ 4.40, 4.45.  However, as the Veteran's thoracolumbar spine does not manifest any symptoms of ankylosis, the Board finds that a 40 percent evaluation is not warranted.  Therefore, the   Veteran's DJD of the thoracolumbar spine is no more than 20 percent disabling.  

In addition, the Board considered whether the Veteran was entitled to a separate evaluation, but the evidence does not demonstrate any associated neurological symptoms of his thoracolumbar spine that would warrant a separate evaluation.  

	Migraine Headaches

The Veteran's contends that his migraine headaches warrant a higher evaluation.  He asserts that he experiences frustrating migraine attacks that occur one to two times per month despite continuous medication.  When these migraines occur, he has to reduce his activities and lie down until the intense pain, which lasts 10 to 12 hours, subsides.  The Veteran also said that he had associated symptoms of nausea and vision problems causing black spots for 20 to 30 minutes.  See June 2013 statement and May 2015 Appellant's Brief.  

The Veteran's migraine headaches have been currently evaluated as 30 percent disabling under 38 C.F.R. § 4.124a, Diagnostic 8100, effective September 1, 2012.  

Under Diagnostic Code 8100, migraines are evaluated as follows: a 30 percent rating is assigned with characteristic prostrating attacks occurring on an average once a month over last several months; and, a 50 percent rating is assigned with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  Neither the rating criteria, nor the Court, have defined "prostrating."  Cf. Fenderson, 12 Vet. App. at 126-127 (quoting Diagnostic Code 8100 verbatim but not specifically addressing the definition of a prostrating attack).  By way of reference, in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32nd Ed. 2012), "prostration" is defined as "extreme exhaustion or powerlessness."  The rating criteria also do not define "severe economic inadaptability."  However, nothing in Diagnostic Code 8100 requires that the Veteran be completely unable to work in order to qualify for a 50 percent rating.  Pierce v. Principi, 18 Vet. App. 440 (2004).

In August 2012, the Veteran underwent a VA pre-discharge examination.  The VA examiner noted that the Veteran experienced head pain lasting one to two days, which was localized to the right side of the head and behind the right eye.  The Veteran had associated symptoms of nausea, vomiting, sensitivity to light, and changes in vision.  The Veteran took Midrin for his headaches.  The VA examiner found that the Veteran had characteristic prostrating attacks of migraine headache pain once in two months.  The VA examiner did not find that the Veteran had very frequent prostrating and prolonged attacks of migraine headache pain.  The Veteran's headaches did not impact his ability to work.

The Veteran was afforded another VA examination in December 2013.  The Veteran described his headaches as an intense pain lasting for 12 hours with associated nausea and changes in vision and then settling down to a lower nagging headache.  The pain began behind his right eye.  He had to lie down for relief from the headache.  The VA examiner found that the Veteran had characteristic prostrating attacks of migraine headache pain occurring more frequently than once per month.  The VA examiner did not find that the Veteran had very frequent prostrating and prolonged attacks of migraine headache pain.  The Veteran's headaches did impact his ability to work, because his headaches required that he lie down for a period of time for relief.  The VA examiner noted that the Veteran was not taking prescription medication which could help reduce the severity of his headaches.  

Based on a careful review of all of the evidence, the Board finds that the Veteran's migraine headaches do not warrant a 50 percent evaluation, because the evidence does not demonstrate that his headaches are very frequent or productive of severe economic inadaptability.  Although the December 2013 VA examiner found that the Veteran's headaches would impact his ability to work, because he would have to lie down for a period of time to get relief, the VA examiner also said that he did not have very frequent and prolonged attacks of migraine headache pain.  Notably, the Veteran's own testimony was that the intense headache pain occurred one to two times a month.  The Veteran did not report any impact on his usual activities other than during these attacks, which by his own report, did not occur often enough to reflect a level of diminished capacity consistent with a 50 percent evaluation.  Therefore, the Board finds that the Veteran's migraine headaches are no more than 30 percent disabling.  

	Extraschedular Consideration

The Board has considered whether the Veteran's right ankle sprain, right knee retropatellar pain syndrome, right shoulder rotator cuff tendonitis, DJD of the thoracolumbar spine and migraine headaches present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Veteran's service-connected right ankle, right knee, right shoulder, and thoracolumbar spine disabilities are manifested by symptoms of pain, soreness, and weakness, which impact his ability to walk for prolonged periods of time and cause difficulty with bending and reaching overhead.  These symptoms and their resulting effects are fully contemplated by the rating schedule, which provides disability ratings on the basis of musculoskeletal deformity and contemplate a wide variety of manifestations of functional loss.  The Veteran's service-connected migraine headaches are manifested by headache pain, nausea, vomiting, sensitivity to light, and changes in vision.  The rating schedule takes into account the frequency and severity of attacks and their resulting functional impairment and provides for higher evaluations for symptoms of increased frequency and severity than is currently assigned.  The Board concludes that there is nothing exceptional or unusual about the Veteran's disabilities; the rating criteria adequately describe his disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).

Finally, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  


















							[CONTINUED ON NEXT PAGE]

ORDER

Entitlement to service connection for a right kidney mass is denied.  

Entitlement to service connection for a deviated nasal septum is denied. 

Entitlement to an initial compensable evaluation for a right ankle sprain is denied.

Entitlement to an initial compensable evaluation for right knee retropatellar pain syndrome is denied.  

Entitlement to an initial evaluation in excess of 10 percent for right shoulder rotator cuff tendonitis is denied.  

Entitlement to an initial 20 percent evaluation for DJD of the thoracolumbar spine is granted.

Entitlement to an initial evaluation in excess of 30 percent for migraine headaches is denied.  



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


